Exhibit 99.1 NEWS RELEASE Achaogen Reports Fourth Quarter and Full Year 2016 Financial Results and Provides Corporate Update Achieved positive results in Phase 3 EPIC and CARE clinical trials of plazomicin; NDA submission planned for the second half of 2017 Unveiled new orally-administered antibacterial clinical candidate, C-Scape, to be evaluated in complicated urinary tract infections (cUTI) Raised $95 million through underwritten equity offering Conference call today at 4:30 p.m. Eastern Time SOUTH SAN FRANCISCO, Calif., March 14, 2017 – Achaogen, Inc. (NASDAQ: AKAO), a late-stage biopharmaceutical company discovering and developing innovative antibacterials addressing multi-drug resistant (MDR) gram-negative infections, today reported financial results for the fourth quarter and year ended December 31, 2016, and provided an update on its corporate and clinical development activities. "2016 was a year of remarkable progress by the Achaogen team – the plazomicin Phase 3 results were exceptional and we are also poised to advance C-Scape, a highly attractive development candidate, into the clinic in 2017,” said Kenneth Hillan, M.B. Ch.B., Achaogen's Chief Executive Officer. “With the additional capital we raised in December 2016, we are well positioned to seek approval of plazomicin and, if approved, to execute on our goal of launching a treatment that has the potential to address serious multi-drug resistant bacterial infections occurring every day in our hospitals.” Recent Highlights and Upcoming Milestones
